19 F.3d 10
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eunung Wanyuni Binti Ajiyi Minharya Bin ARAM, Plaintiff-Appellant,v.Muwaffak AL-HARITHY;  Siham Isber Al-Harithy;  MJ PropertyNorth America, Limited;  Visystems, Incorporated;Tycoma, Incorporated, Defendants-Appellees.
No. 93-1801.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 9, 1993.Decided March 9, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.
Michael E. McKenzie, Arlington, VA (William J. Howard, Howard & Marcus, Washington, DC, on brief), for appellant.
Carol Thomas Stone, Jordan, Coyne & Savits, Fairfax, VA (John O. Easton, Virginia F. Shevlin, Jordan, Coyne & Savits, Fairfax, VA, on brief), for appellees Al-Harithy, MJ Property and Tycoma.
Lynne Ann Wurzburg, McGuire, Woods, Battle & Boothe, Washington, DC, for appellee ViSystems.
E.D.Va.
AFFIRMED.
Before RUSSELL and LUTTIG, Circuit Judges, and KEELEY, U.S. District Judge for the Northern District of West Virginia, sitting by designation.
OPINION
PER CURIAM:


1
Plaintiff Eunung Wanyuni Binti Ajiyi Minharya Bin Aram appeals the district court's dismissal under Fed.R.Civ.P. 12(b)(6) of a number of her myriad claims.*  We have reviewed the issues she raises, studied the briefs and the record, and heard oral argument.  We find that her contentions are completely without merit;  accordingly, we affirm the district court's dismissal.

AFFIRMED


*
 The district court dismissed the remainder of her claims for lack of subject matter jurisdiction.  She did not appeal these dismissals, so they are not before us here